DENIED and Opinion Filed June 10, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00372-CV
                               No. 05-21-00412-CV
                               No. 05-21-00413-CV
                               No 05-21-00414-CV

               IN RE DRALON DURAN PATTERSON, Relator

          Original Proceeding from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause Nos. F19-75183-PL,
                F19-75218-PL, F19-25779-QL & F19-40572-PL

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                       Opinion by Justice Partida-Kipness
      In this original proceeding, Dralon Duran Patterson has filed a petition for

writ of mandamus requesting that the trial court be compelled to grant him a speedy

trial and discharge him from his pending charges.

      Relator’s petition does not comply with the rules of appellate procedure in

that it lacks (1) a certification stating that relator “has reviewed the petition and

concluded that every factual statement in the petition is supported by competent

evidence included in the appendix or record;” (2) an appendix containing certified

or sworn copies of the documents relevant to his claims including copies of material
documents that were filed in the underlying proceeding; and (3) either a properly

authenticated transcript of any relevant testimony or a statement that no testimony

has been given on the matter. See TEX. R. APP. P. 52.3(j), 52.3(k)(1)(A), 52.7(a).

The Court cannot grant mandamus relief on a petition with these deficiencies. See

In re Butler, 270 S.W.3d 757, 758–59 (Tex. App.—Dallas 2008, orig. proceeding);

see also In re Hughes, 607 S.W.3d 136, 137 (Tex. App.—Houston [14th Dist.] orig.

proceeding) (dismissing case for deficiencies in mandamus petition).

       Moreover, even if relator filed a petition that complies with the rules of

appellate procedure, he would not be entitled to mandamus relief. The Court may

grant mandamus relief if the relator shows he has no adequate legal remedy to

address the alleged harm, and the relator seeks to compel the trial court to perform a

ministerial act that does not involve a discretionary or judicial decision. State ex rel.

Young v. Sixth Judicial Dist. Court of Appeals of Texarkana, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007) (orig. proceeding). Because relator may raise a failure to

grant a speedy trial as an issue on appeal, he has an adequate legal remedy and is not

entitled to mandamus relief. See In re Prado, 522 S.W.3d 1, 2 (Tex. App.—Dallas

2017, orig. proceeding) (mem. op.) (citing Smith v. Gohmert, 962 S.W.2d 590, 593

(Tex. Crim. App. 1998)); see also In re Kirkwood, No. 09-08-00439-CV, 2008 WL

4661238, at *1 (Tex. App.—Beaumont Oct. 22, 2008, orig. proceeding) (mem. op.

per curiam) (denying mandamus petition seeking in part to compel trial court to set

case for trial).

                                          –2–
      Because relator has not shown he is entitled to relief, we deny the petition for

writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE


210372F.P05




                                        –3–